In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 15-866V
                                   Filed: May 1, 2017

* * * * * * * * * * * * * *                          Special Master Sanders
MICHAEL ZIPPELLI,          *
                           *                         Attorneys’ Fees and Costs; Reasonable
                           *                         Amount Requested.
         Petitioner,       *
                           *
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for Petitioner.
Justine E. Walters, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

       On August 12, 2015, Michael Zippelli (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2 Petitioner
alleged that the administration of a tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine on
February 3, 2014 caused him to suffer neurological injuries. Petition at 1-2, filed Aug. 12, 2015.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
                                                 1
On April 14, 2017, the undersigned issued a decision awarding compensation to Petitioner
pursuant to the parties’ joint stipulation. Decision, ECF No. 38.

        On April 26, 2017, Petitioner filed an application for attorneys’ fees and costs. Petitioner
requested attorneys’ fees in the amount of $38,162.80 and attorneys’ costs in the amount of
$16,069.20. Pet’r’s Mot. Att’ys’ Fees at 1, ECF No. 43. Petitioner also requested $455.35 for
costs personally incurred in the course of this litigation. Id. Respondent indicated that “[t]o the
extent the Special Master is treating [P]etitioner’s request for attorneys’ fees and costs as a motion
that requires a response from [R]espondent . . . Respondent is satisfied the statutory requirements
for an award of attorneys’ fees and costs are met in this case.” Resp’t’s Resp. at 2 (May 1, 2017),
ECF No. 44. Respondent recommended that the undersigned exercise her discretion and determine
a reasonable award for attorneys’ fees and costs. Id. at 3. Petitioner did not file a reply thereafter.
See Informal Communication, docketed May 1, 2017.

       The undersigned has reviewed Petitioner’s counsel’s detailed records of time and expenses
incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42 U.S.C. §
300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $54,232.00,3 in the form of a
check made payable jointly to Petitioner and Shoemaker, Gentry & Knickelbein; and the
amount of $455.35, in the form of a check made payable to Petitioner only. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment
in accordance herewith.4

       IT IS SO ORDERED.

                                               /s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                  2